Case 4:20-cr-06041-SMJ   ECF No. 35   filed 12/01/20   PageID.71 Page 1 of 3




                                                                    FILED IN THE
                                                                U.S. DISTRICT COURT
                                                          EASTERN DISTRICT OF WASHINGTON



                                                          Dec 01, 2020
                                                               SEAN F. MCAVOY, CLERK




                                           4:20-CR-6041-SMJ
Case 4:20-cr-06041-SMJ   ECF No. 35   filed 12/01/20   PageID.72 Page 2 of 3
Case 4:20-cr-06041-SMJ   ECF No. 35   filed 12/01/20   PageID.73 Page 3 of 3
